Case 3:19-cr-00804-AET Document 523 Filed 06/15/21 Page 1 of 1 PagelD: 1502

& 4
at hy
Phy 8
ob bay
Mae ite
Gy hey
aa RP YG
ui Boog
ns 3
? at
Te

 

RUDNICK, ADDONIZIO, PAPPA & CASAZZA, B.C.
25 VILLAGE COURT

HAZLET, NEW JERSEY 07730

(732) 264-4400

 

: UNITED STATES

   

PLAINTIFF } . DISTRICT COURT
: = BOR THE DISTRICT OF
UNITED STATES OF AMERICA 1° NEW JERSEY
vs. + MaroM Lag
t CONSENT R
ANTHONY PRUITT ;

at eset sere sedate penn meses mnt

‘This matter having been opened to the Court by the defendant, Anthony Pruitt, by. hi
attorney Michael J. Pappa with the consent of Agsistant U.S, Attorney Martha Nyo, and U.S, Provvisi
Setvices Officer Acheme Amali, and for good cause shown;

Stet Se
ITIS ON this day of Une , 2024;
ORDERED that defendant’s bail release conditions be madified to 4 step down from hen

detention to curfew with hours as set and apptoved by Pretrial Services, AH other pretrial relens¢

DK

HONORABLE POUBLAS E, ARPERT

conditions shall remain to effect.

Thereby consent to the form
of the within Consent Oxder,

I

   

  

DATED: 6/14/2021

MARTHA NYE,
ASSISTANT U.S, ATTORNEY

Addl: conse ce ccoeattan ne DATED; 6/15/2024

ACHEME AMALL,
PRETRIAL SERVICES

 

 
